Citation Nr: 0832497	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a hip 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2004 and June 2007, this case was remanded.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied service 
connection for low back, hip, and right shoulder 
disabilities.  A notice of disagreement (NOD) was not 
received within the subsequent one-year period.

2.  In June 1999, the veteran sought to reopen his claim of 
service connection for low back, hip, and right shoulder 
disabilities.

3.  In a February 2000 decision letter, the RO denied the 
request to reopen the claims of service connection for low 
back, hip, and right shoulder disabilities; however, the 
veteran was informed that if he submitted supporting 
evidence, VA would continue to process his claim.  In March 
2000, the veteran continued his appeal.

4.  Evidence submitted since the RO's December 1997 rating 
decision, is cumulative and redundant.  





CONCLUSIONS OF LAW

1.  The RO's December 1997 rating decision which denied 
service connection for low back, hip, and right shoulder 
disabilities is final.  38 U.S.C.A. § 7105 ((West 2002 & 
Supp. 2008).

2.  New and material evidence has not been received since the 
RO's December 1997 rating decision; thus, the claim of 
service connection for a low back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008),West 
2002); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has not been received since the 
RO's December 1997 rating decision; thus, the claim of 
service connection for a hip disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005),West 2002); 
38 C.F.R. § 3.156 (2000).

4.   New and material evidence has not been received since 
the RO's December 1997 rating decision; thus, the claim of 
service connection for a right shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005),West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated in July 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to that time, VCAA notification did not 
satisfy the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the United States Court of Appeals for 
Veterans Claims (Court) clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The July 2007 letter satisfied Kent, which was also 
discussed at length in the June 2007 Board Remand.  

In addition, pursuant to the mentioned VCAA letter as well as 
January 2002 and September 2004 VCAA letters and the Board's 
prior Remands, the claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence 
pertaining to the claim.  The VCAA notices told the claimant 
to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although a notification letter 
was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
June 2008.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The National Personnel Records Center 
(NPRC) was contacted; no further service medical records were 
received.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  Although the 
veteran submitted several VA Forms 21-2142 in August 2007, he 
did not list any providers on that form.  The forms were 
blank.  The records satisfy 38 C.F.R. § 3.326.

The veteran was also sent information pertaining to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in June 
2008.


New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In a December 1997 rating decision, the RO denied service 
connection for low back, hip, and right shoulder 
disabilities.  The veteran's claims of service connection for 
back, hip, and right shoulder disabilities was denied on the 
basis that there was no evidence of injury in service and no 
medical nexus between current back, hip, and right shoulder 
disabilities and service.  The evidence of record included 
the service medical records, VA medical records dated from 
1990 to 1997; a November 1991 VA examination report; and 
private medical reports dated throughout the 1990's from 
J.W.G., M.D.; B.W.J., M.D.; and J.E.M., Jr., M.D.  A notice 
of disagreement was not received within the subsequent one-
year period from the December 1997 rating decision.  
Therefore, the RO's December 1997 rating decision is final.  
38 U.S.C.A. § 7105.

In June 1999, the veteran sought to reopen his claim of 
service connection for low back, hip, and right shoulder 
disabilities.  In a February 2000 decision letter, the RO 
denied the request to reopen the claims of  service 
connection for low back, hip, and right shoulder 
disabilities; however, the veteran was informed that if he 
submitted supporting evidence, VA would continue to process 
his claim.  In March 2000, the veteran continued his appeal.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran's claims of service connection for back, hip, and 
right shoulder disabilities were denied on the basis that 
there was no evidence of injury in service and no medical 
nexus between current back, hip, and right shoulder 
disabilities and service.  Accordingly, new and material 
evidence would consist of evidence of injuries in service and 
medical nexus evidence showing an etiological relationship 
between current back, hip, and right shoulder disabilities 
and service.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of service personnel records which did not include any 
service treatment records or medical information at all; an 
April 1997 VA medical report showing that the veteran had 
been diagnosed as having myopathy, lumbago, and psychogenic 
pain; duplicate private medical evidence; November 2000 and 
August 2002 VA audiological examinations; VA medical records 
dated from 1997 to 2005 reflecting treatment for low back, 
hip, and right shoulder disabilities; and Social Security 
Administration records which included VA medical records 
dated from 1995 to 1997, and private medical records dated in 
1996 and 1997 including a January 1997 medical report of L.C. 
pertaining to the back.

The additional evidence includes diagnoses of arthritis of 
the low back, hip, and right shoulder.  The veteran also has 
disc disease of the low back.  Thus, the veteran currently 
has claimed disabilities.  However, the additional evidence 
does not include any documentation of an inservice injury, 
inservice disease, or any post-service diagnosis which has 
been etiologically linked by competent evidence to service.  

At the time of the prior December 1997 denial, there was 
medical evidence pertaining to post-service treatment of low 
back, hip, and right shoulder complaints; the record did not 
contain inservice evidence of disease or injury of the low 
back, hip, or right shoulder nor competent evidence linking a 
post-service diagnosis to service.  The new evidence does not 
cure those prior evidentiary defects.  The new evidence 
establishes post-service diagnoses, but does not provide a 
medial nexus to service.  As noted, in December 1997, there 
was post-service medical evidence establishing post-service 
disabilities.  The record was devoid of injuries/diseases as 
well as medical nexus evidence showing an etiological 
relationship between current back, hip, and right shoulder 
disabilities and service.  Since the additional evidence does 
not pertain to inservice injury/disease or a medical nexus to 
service, this evidence, by itself, or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

New and material evidence has not been received since the 
RO's December 1997 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disability is denied.

The application to reopen the claim of service connection for 
a hip disability is denied.

The application to reopen the claim of service connection for 
a right shoulder disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


